EXHIBIT 16.1 2 P.O. BOX 988 EDISON, NJ 08818-0988 PHONE: 732.287.1000 FAX: 732.287.3200 WWW.AMPER.COM August 26, 2010 Securities and Exchange Commission treet, N.E. Washington D.C., 20549-7561 Dear Sirs/Madams: We have read Photomedex, Inc.’s statements included under Item 4.01 on its Form 8-K/A filed on August 26, 2010 and we agree with such statements concerning our firm. /s/ Amper, Politziner & Mattia, LLP NEW JERSEY: Bridgewater | Edison | Hackensack | Princeton | Wall NEW YORK: New York | Westchester PENNSYLVANIA: Philadelphia
